Plaintiff in error, John McCain, was by indictment duly returned in the district court of Oklahoma county, charged with the murder of one M.B. Hill, alleged to have been committed in said county on the 19th day of June, 1917, by shooting her with a pistol, and upon his trial the jury found him guilty and assessed the punishment at imprisonment for life. Judgment was rendered in accordance with the verdict on November 10, 1917, from which judgment an appeal was perfected by filing in this court on April 24, 1918, a petition in error with case-made.
Plaintiff in error by his counsel of record has filed motion to dismiss the appeal; said motion being filed by request of plaintiff in error. It is therefore considered and ordered that said motion be sustained, and the appeal herein dismissed.